Case 3:21-cv-00267 Document 3 Filed 03/31/21 Page 1 of 2 PageID #: 591
                                             Respectfully submitted,



                                             A.       Allman
             '+1 '4                  V4-~    Defendant
                                             117 W. Smith Street
                                             Gallatin, TN 37066



                             CERTIFICATEOF SERVICE




I hereby certify that a true and correct copy of this Motion to File Transcript Under Seal, has

been served via U.S. Mail on the 315 Day of March 2021 addressed to:


       Sonny Weatherford
       Sheriff of Sumner County, TN
       117 West Smith St.
       Gallatin, TN 37066


       Herbert H. Slatery, III
       Tennessee State Attorney General
       P.O. Box 20207
       Nashville, TN 37202-0207




                                             An      '. Allman




   Case 3:21-cv-00267 Document 3 Filed 03/31/21 Page 2 of 2 PageID #: 592
